Citation Nr: 1301152	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-21 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for service-connected bilateral orchialgia, status post vasectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to February 2001, November 2001 to December 2002, May 2003 to March 2004, April 2004 to September 2004, and January 2007 to June 2007.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2012, the Veteran presented testimony at a personal hearing conducted in Waco, Texas before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The issue of entitlement to an increased rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection for bilateral hearing loss is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his claim for entitlement to service connection for bilateral hearing loss and, hence, there remains no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

The Veteran contends that his service-connected bilateral orchialgia, status post vasectomy (or bilateral orchialgia) has increased in severity since his most recent VA examination conducted in January 2010.  Specifically, the Veteran testified that he experienced daily tenderness and pain in his groin and testicles.  Over the last year and a half to two years, he had difficulty urinating to include prolonged attempts and increased frequency.  The Veteran also testified that he had erectile dysfunction that had dramatically affected his life.  The Veteran added that he left his job as a pilot in the summer of 2011 because he had difficulty sitting more than 30 to 40 minutes at a time, had pain from being strapped in the cockpit, and because the strength of his pain medications were not compatible with flying.  He currently worked at a desk job where he earned significantly less money.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  The Veteran testified that his service-connected orchialgia has increased in severity since his January 2010 VA examination.  The Board observes that the January 2010 VA examination report indicates that the Veteran denied urinary symptoms or erectile dysfunction, but now he contends that he experiences both.  It appears that there has been a material change in the severity of his service-connected disorder since his last VA examination.  Accordingly, a remand for another VA examination is necessary.

During his hearing, the Veteran stated that he received treatment for his service-connected disorder from Dr. T. Snell from August 2011 to the present; Dr. Malonee, his family doctor who he saw when living in Florida; and Dr. Lief.  A review of the evidence of record reflects that a December 2009 response from Dr. Lief indicates that the Veteran was seen once in 2004 and that treatment records are destroyed after seven years.  However, records dated in 2004 from Dr. Lief have been associated with the claims file.  Regarding the private treatment records from Dr. Snell and Dr. Malonee, such records have not been associated with the claims file.  Since the Veteran has identified treatment records that pertain to his claim on appeal, a remand is necessary to obtain them.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary releases, obtain private treatment records from Dr. T. Snell in Dallas, Texas from August 2011 to the present and from Dr. Malonee (dates unspecified) in Orlando, Florida.

2.  After the development above has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected orchialgia, status post vasectomy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected orchialgia, status post vasectomy.  The examiner should also comment as to the impact of service-connected orchialgia, status post vasectomy on the Veteran's daily activities and his ability to maintain employment.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


